UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     
---------------------------------------------------------------------- X
                                                                       :
Jesus Miranda Franco,                                                  :
                                                                       :
                                    Plaintiff,                         :   20-cv-4983 (AJN)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
Mi Barrio Meat Market Inc., et al.,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-
discovery conference in this case in person. Counsel should submit a joint status letter on ECF
no later than seven days prior to the scheduled conference. The joint letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP;
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates; and
        5) Indicate whether they can do without a conference altogether.

        If the parties indicate that they can do without a conference, the conference will be
cancelled. If a conference is held, it will be by telephone. The conference may be accessed by
dialing (888) 363-4749 and entering access code 9196964. In either case, counsel should review
and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.
      SO ORDERED.

Dated: May 7, 2021              __________________________________
       New York, New York                ALISON J. NATHAN
                                       United States District Judge




                            2
